FILED
                            NOT FOR PUBLICATION                             OCT 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30368

               Plaintiff-Appellee,               D.C. No. 3:10-cr-00259-BR

 v.
                                                 MEMORANDUM*
EARL SCOTT CHESNUT,

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Earl Scott Chesnut appeals from the district court’s judgment and challenges

the sentence of 12 months and one day imposed upon the revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Chesnut contends that the district court violated his right to due process by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
basing the sentence on inaccurate information regarding one of his prior

convictions. We review for plain error, United States v. Vanderwerfhorst, 576

F.3d 929, 934 (9th Cir. 2009), and find none. The government concedes that it

erroneously referred to one of Chesnut’s prior convictions as being for assault and

menacing when it was, in fact, just for menacing. However, the record reflects the

district court did not rely on this misstatement in imposing Chesnut’s sentence.

Rather, the record demonstrates that the district court properly based the sentence

on Chesnut’s history of domestic violence and breach of the court’s trust. See 18

U.S.C. § 3583(e); United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006).

Accordingly, there was no due process violation. See United States v. Christensen,

732 F.3d 1094, 1106 (9th Cir. 3013) (to establish a due process violation,

defendant must show that the challenged information “was demonstrably made the

basis for the sentence imposed”).

      Chesnut’s unopposed motion to supplement the record is granted.

      AFFIRMED.




                                          2                                   15-30368